Prevention and correction of macroeconomic imbalances - Implementation of excessive deficit procedure - Requirements for budgetary frameworks of Member States - Budgetary surveillance in euro area - Surveillance of budgetary positions and surveillance and coordination of economic policies - Enforcement measures to correct excessive macroeconomic imbalances in euro area (continuation of debate)
The next item is the debate on prevention and correction of macroeconomic imbalances; excessive deficit procedure; requirements for budgetary frameworks of Member States; budgetary surveillance in the euro area; surveillance of budgetary positions and surveillance and coordination of economic policies; and enforcement measures to correct excessive macroeconomic imbalances in the euro area.
(ES) Mr President, Commissioner, ladies and gentlemen, our citizens want a strong and effective European Union. Sluggishness, inadequacy and a purely intergovernmental vision are worsening the impact of the crisis and weakening the credibility of the European project.
We are not facing problems that are purely national, or a crisis that is only economic; we are facing a political crisis that requires a swift, full, Europeanist response.
The basic concepts of 'economy' and 'union' in the Economic and Monetary Union must be strengthened. The proposal presented today on economic governance must be considerably improved if we are going to achieve that.
We are in favour of creating national budgetary frameworks that guarantee transparency, economic coordination and verification of compliance with European commitments.
We believe it is necessary to correct macroeconomic imbalances and move toward convergence, and we find that the Ferreira report makes particular progress in that area.
However, the proposals to reform the Stability and Growth Pact are incomplete: they confuse stability with adjustment, and they entrust growth policies to the market and the national sphere. Avoiding Europe's commitment to investment and employment is not acceptable.
We will not be complicit in this attempt to make Europe turn its back on its citizens and its own interests; we are not resigned to impassively pondering the way in which our problems are getting worse; and we do not accept double standards. We need unanimity to provide resources and qualified majority decisions to avoid penalties.
We must pledge our commitment to Europe and do it quickly. The European Parliament should work hard to make an ambitious, Europeanist response worthy of our citizens.
We need to move forwards, not backwards like crabs. Europe must not hide when it is needed most.
Mr President, although the United Kingdom is not a member of the euro zone - and I hope it never will be - we have a vested interest in its success. I wish the euro zone well and I regret that I am unable to support the proposals on economic governance we are debating tonight.
The proposals before us grant the Commission sweeping new powers. Had these powers been limited to euro zone countries alone, I would not have objected, but instead we see the Commission and many Members in this Parliament - including Ms Wortmann-Kool, for whom I have the utmost respect - using the crisis in the euro zone as an excuse to extend the power of the EU into the economic governance of the United Kingdom and other countries who do not use the euro. I was not elected to grant the EU more powers over the way the United Kingdom governs its affairs and I shall therefore vote against these proposals.
(DE) Mr President, the debate reflects the unresolved issues of economic policy in Europe. Whilst we have a central monetary policy, there is local responsibility for budgetary and finance policies. The attempts by some Greek Members to shift the responsibility for Greece's internal political competence onto Europe, or to third parties, to capitalist banks, or to whomever, can only be a mistake.
(Heckling)
It was the Greek communists.
Fortunately, the euro is stable both internally and externally. What we are dealing with is not a crisis of the euro, but rather a sovereign debt crisis. That is where we must start. It is pointless - even the state cannot live beyond its means indefinitely. It is pointless adding further debt to existing debts without accepting the consequences of necessary reforms. That is why I say it is high time that we acted. Parliament has been calling for measures for a long time. The Commission has now proposed that the Stability and Growth Pact be tightened up. The Hungarian Presidency has negotiated well, as has our side. I actually think it a pity, Mr Bullmann - for on many aspects of regulation of the financial markets we are very much in agreement - that the socialists still want to distinguish between good and bad debt. That is the wrong way to go. When we draw up the balance sheets to see which countries of Europe have got into difficulties there is no need to defame anyone; it is easy to see. There were socialist governments everywhere that these budgetary and financial problems have arisen. Hungary, Latvia, Romania, outside the euro area, Ireland, Spain, Portugal, the United Kingdom and Greece too, apart from a break of four years, when our lot were in. In other words, your economic model does not work.
(Heckling)
Really, Mr Bütikofer, you should know better by now. We cannot absolve the Greeks of responsibility here and I will say quite frankly that the Greeks were not the first to contravene the Stability and Growth Pact; rather it was the two big ones, Germany and France. We also objected to that and changed it. You were in the government at the time, Mr Bütikofer. You dug the grave - it was your party that dug the grave of the Stability and Growth Pact, not the Greeks. Now, however, it is for the Greeks to...
(The President cut off the speaker.)
(The speaker agreed to take two blue-card questions under Rule 149(8) of the Rules of Procedure)
(DE) Mr President, Mr Langen, I just want to make sure that you are familiar with our ideas. I am therefore asking you whether you are aware of what we proposed to your colleague, Mrs Wortmann-Kool, which was firstly that we strengthen the pact by including closer monitoring of selected objectives proposed by Mr Rehn from the EU2020 package, such as research and development and the fight against poverty. This would also include investment in modernising energy supply systems.
(FR) Mr President, I have two points.
First, Greece: let us not try to re-write history. This was a right-wing government which for two terms of office disguised the figures with the help of Goldman Sachs Bank. Today, a left-wing government is trying to get things back into shape. Is it the people who should be paying for the mistakes made on the advice of banking corporations?
Second example: in my country, Belgium, under a government with left-wing participation led by our fellow Member Mr Dehaene, in 12 years we reduced our debt from 130% of GDP to 80%. Mistakes by the banking community, and by Fortis in particular, meant that we had to help out the banks in order to prevent the system ...
(The President cut off the speaker)
(DE) Mr President, I am very familiar with the proposals made by Mr Bullmann and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. The only problem with them was that they primarily want more money. The problem cannot be solved by throwing more money at it. As Mr Tarabella has just confirmed, there are opportunities for debt reduction even with socialist involvement. I want to spell it out that the reforms that have taken place in Greece have done nothing to result in the large amount of private Greek wealth genuinely sharing the burden of the costs of the state. On the contrary: since 1 January EUR 59 billion has been withdrawn from Greek bank deposits by Greek citizens, and since 1 January EUR 12 billion of Greek government bonds have been sold. I am demanding that the many wealthy parties in Greece participate actively, and this must be regulated by policy. If they can accept responsibility, then they will be able to benefit from our solidarity.
(NL) Mr President, ladies and gentlemen, I would like to start by paying tribute to all those who have been working hard on this package of late, but I also support the previous speakers from my group. To us, this package is not sufficient and it is not balanced. This is not so much a matter of technical detail, but of essence: what are we putting the emphasis upon? What should be the objectives for a more integrated economic policy? It is therefore not true that we do not want European economic governance, but we do need to ask ourselves how we should define it, what the essence of European economic governance is. Obviously, the current crisis has made it clear that a monetary union also requires economic cooperation. It seems that some sort of design error has crept into our financial blueprint and we need to rectify that.
For us, this is about much more than just agreeing to cuts and achieving budgetary objectives. Yes, Mr Langen and ladies and gentlemen, we are indeed in favour of sound public finances, but what is key for us is how we can all move forward, how we can crawl out of this morass. How we can prepare for the future and, therefore, how we can create growth and employment through a common economic policy. In other words, by integrating an ambitious investment strategy into the system, by forging a link with the 2020 objectives, or to put it another way, by making joint arrangements, for example, to improve our education system, fight poverty and become more competitive and take on the competition from third countries through investment in research and development.
By the way, it amazes me that some members, as was the case with Mr Verhofstadt just yesterday, are advocating an investment strategy while being content with this package. For me, personally, that is not consistent. We therefore consider the 'six-pack' to be a missed opportunity to put genuine economic governance in place.
(NL) Mr President, ladies and gentlemen, we are in a very deep crisis, and not only one from which we have to ensure that we extricate ourselves, but also one which we must prevent ourselves from ever landing in again. It is for that very reason that we need a strong legislative framework and for that very reason that we, as a co-legislator, as Parliament, also have to shoulder our responsibilities. After all, we are the generation that is currently deciding the future of our children.
We, in the Group of the European People's Party (Christian Democrats) have the courage to push through such a set of rules. We must now have the courage to decide what action is needed. We must also have the courage to choose to push such decisions through, to ensure they are complied with, even if that means we have to swim against the tide. We understand the people who are taking to the streets to protest and, what is more, what we are doing is giving a precise structural answer to those people's concerns: good jobs, sustainable growth and room in the future for an adequate social policy. If we want to remain a relevant player in a globalised economy, then we have to ensure greater coordination between economic and budgetary policies, as well as greater coordination between the economic policy and the policy on the competitiveness of Member States. To that end, we obviously need investment in the economy but what we need, first of all, is to ensure that no one is allowed the liberty to depart from agreed rules without a valid reason, because that means dragging others into the quagmire as well.
The package that eventually came out of the negotiations provides a strong answer to those requirements, and it also provides an answer to the mistakes of the past. The only thing is - and this is prompted by our behaviour in the past - that we must further strengthen the preventive aspect of the Stability Pact, because if a Member State goes down the wrong road, then we cannot allow it to become subject to political bargaining in the Council, which is ultimately what the response from Europe will be.
I therefore hope that we here will be casting a vote in favour, that we will support this package, but also that we will give ourselves the opportunity to start a final round of negotiations with the Council in order to strengthen this point further.
(IT) Mr President, ladies and gentlemen, I believe that we are witnessing a paradox. The package that should correct and prevent imbalances and asymmetries is based on an imbalance and a lack of symmetry. It is like a body that stands on two legs, but one is much longer and more developed than the other. The leg that controls fiscal policy is muscular and articulated, while the one that controls development policy, which should provide impetus and long-term drive, appears spindly and lacking in strength.
I think that this inharmonious result in the final structure of the package is down to a difference of opinion about the origins and nature of the crisis. The difference between those who believe that disorder and imbalances in public finances are at the root of the crisis and those who think that the underlying problem has to do instead with the lack of rules and transparency in the markets, economic and trade imbalances and social inequality. We risk confusing cause and effect. We all want public finances to be controlled responsibly, but the goal of reducing debt is not sufficient to kick-start growth and competitiveness. The main thrust of these measures lies in procedures and sanctions. Far less emphasis - too little emphasis - has been placed on investment and sustainable growth strategy, which Europe should promote and implement.
We know that our actions can lead to widely differing results, even without our intending it, and can even have the opposite effect to the one we are seeking to achieve. This is the heterogenesis of purpose. I fear that this problem lies at the heart of this package.
(ES) Mr President, we are clearly in a serious situation that calls for all of us to be responsible. All of us, including the Council. The difference that separates us today from the Council is the issue of reverse qualified majority voting.
We all know that the Stability and Growth Pact (SGP) has not worked because the Member States have decided not to punish each other for any violation of budgetary discipline. Perhaps this is because they have read in the Gospel the quote that says, 'Let he who is without sin cast the first stone'.
What this Parliament wants - and this is what distinguishes it from the Council - is to put an end to this joyous camaraderie between governments, and replace a biased referee with an impartial one.
The package is good and deserves to be voted through. When times are hardest, no one would ever consider saying that we have to spend more. What we are now doing is restoring budgetary discipline.
However, when something is good it is not necessarily enough. The speeches we have heard today have shown several things. We all knew that the eurozone was not an optimum currency area. Everyone thought that the current institutional framework - a centralised monetary policy, a Stability and Growth Pact, and the coordination of the other economic policies - would enable the differences between Member States to be overcome, or at least reduced. That has not been the case. In the good times, their differences only increased; in the bad times, the pillars on which the monetary union was established were left in ruins. The 'no-bailout' principle, the 'no-default' principle, and now the 'no-exit' principle could also be out the window.
We now find ourselves in Lenin's 'What is to be done?' situation. The only solution is to move forward on the issue of political union.
I welcome the issue of Eurobonds. It is a positive step in that direction, but more needs to be done. If establishing a political union requires reforming the Treaties by convening a convention, so be it. There is a Greek proverb that says, 'rules are made for man, and not man for rules'.
It is not a question of continuing trialogues until three o'clock in the morning or holding ministerial meetings at six o'clock in the morning. From now on let us think about what can be done to remedy this situation.
The first step, however, is to vote in favour of this package, which is a good step in the right direction. Otherwise we will be making a futile effort and, as Mr Ortega y Gasset was just saying, futile effort leads to melancholy and - in politics - to opposition.
It leads to melancholy and also to speaking for longer than the time one is allocated, Mr García-Margallo y Marfil, through the President's indulgence.
(IT) Mr President, Commissioner, ladies and gentlemen, this debate offers the opportunity to address the issue of a new agreement on governance in the European Union, to send a strong and unified message, to restore solidarity to the EU and to dispel speculation.
It is a fact that in years gone by we have weakened the Stability and Growth Pact. An equally incontrovertible fact is that this was a mistake and we are paying the consequences. We must go back to rules of fiscal discipline, and this is the real issue, the real debate that we must have among ourselves. Procedures should be automatic so that we do not have the same experiences that we had with the old Stability and Growth Pact. I think that there is only one way to get out of the crisis; there are no shortcuts. The answer lies in national policies, in carrying out planned and agreed commitments. Solidarity between EU Member States must be accompanied by a sense of responsibility and must respect rules that Member States cannot and must not knowingly violate.
Clearly in all this we cannot forget the importance of growth, which brings in internal revenue, and structural reforms to get struggling countries back on their feet. Structural reforms aimed at boosting the competitiveness of economies and the potential for growth must be the priority on the political agenda.
I disagree with those who argue that the new Stability and Growth Pact will prevent States from developing. Rather, it will prompt them to clear out the dead wood, to modernise, to undertake those structural reforms that are the trigger for kick-starting the economy. Thanks to these and strict adherence to the rules established by the new Stability and Growth Pact, I am sure that the EU will gain in strength and will be able to face new challenges without assistance policies and, worse still, outdated slogans that lead nowhere and do only damage, especially among the weakest members of society.
(FR) Mr President, the more Parliament boasts of the wonderful progress made on economic governance, the more I want to call on my fellow Members to show some humility, because we are teetering on the edge of the abyss. There are two things to which we need to open our eyes. The first is that the European Parliament has fallen silent during the Greek crisis. We are usually so quick to react to all sorts of events all over the world, with one resolution after another, and yet this fundamental crisis seems to have left us speechless. I deplore the fact that we have been incapable of sending a strong, simple, practical message to the Greek people, to the Member State governments and to Europe's citizens.
The second item relates to the scope of this package. In voting for these six directives and/or regulations, as I hope we will, we will certainly be taking the euro area a step further, and I mean a step, nothing more, towards the kind of discipline that has been so lacking, and its value will be proven in the future. However, we only need to look at the heated discussions around the reversed qualified majority voting system to see how far we still have to go, when it is rules and automatic sanctions we should be talking about. Some people still see the reversed qualified majority system as something to be scared of. However, we must remain firm on this principle.
From a strictly political point of view, I am disappointed that the left-wing Members continue to reject the principles of good budget management, against all the evidence. Deficits and sustainable growth cannot go hand in hand. States do need to manage their budgets according to good housekeeping rules, not by revitalisation through public expenditure, which is a short-term sweetener but never a lasting solution.
As we approach these next few crucial weeks, our task is now to build new economic union...
(The President cut off Mrs Lulling)
(Mrs Lulling agreed to take a blue-card question under Rule 149(8))
(DE) Mr President, since I have no speaking time left, I would ask Mrs Lulling the following question: would you be prepared, Mrs Lulling, to tell Parliament on my behalf that I did not mean all the Greek Members just now, but only the two communist Members who spoke immediately before me, Mr Chountis and Mr Toussas? Would you be prepared to confirm this to Parliament?
(DE) Mr President, I am of course happy to say that and to confirm that. However, I should also like to say this: we are also addressing the Greeks. In Greece there are only 10 tax exiles who say that they earn more than EUR 1 million per year. I am addressing them too, just as Mr Langen addressed the communists.
(DE) Mr President, ladies and gentlemen, time is running out. Therefore, I would like to call for an end to the soapbox speeches, the finger-pointing and the party political game-playing, regardless of where these things are taking place. We need to do the job properly and to respond to the crisis on a step-by-step basis.
What are the causes of the crisis? We have constantly been emphasising the fact that the causes include a failure to comply with the rules, the blocking of sanctions and the lack of progress on taking the monetary union to the next stage. With our plans for economic governance, we are now calling for the Stability and Growth Pact to be strengthened, both in terms of preventive and corrective measures, for a majority in favour of the implementation of sanctions and for the Commission to have the right to intervene, when necessary, so that the citizens of Europe can rely on the rules being followed.
My second point is that we want the monetary union to be taken to the next stage. This means establishing the economic union and not losing sight of the goal of political union.
I have to say that I am disappointed by the results of the trialogue. It is not functioning properly at the moment. However, the fact that we do not have the Council's agreement in the dialogue on economic policy and that the European Parliament and the two sides of industry are involved in this is reducing our ability to become more integrated. We want to increase our levels of integration. Because the Council is not able to address the current imbalance in our society and to give Parliament the opportunity of making the ministers from the Member States directly accountable to us, the results of the trialogue are being weakened. We stand by these results. We want to resolve the open issues and bring about integration. If we allow our position to be weakened because of the weakness of the Council, we have not learned any lessons from the crisis.
(The speaker agreed to take a blue-card question under Rule 149(8) of the Rules of Procedure)
(DE) Mr President, I would like to ask Mr Karas a question. We are in the midst of a crisis in the single currency. We have discovered that we have fundamental problems, such as the lack of a common fiscal and economic policy. These findings by the economists and the academics are quite surprising to me. Do you really believe, Mr Karas, that no one was aware before the introduction of the single currency of the truism that common governance and political union are also needed? Perhaps no one was quite brave or honest enough to tell the citizens of Europe this.
(DE) Mr President, of course, everyone knew that and they said so. They said that monetary union is a political project, that the integration involved in monetary union is irreversible and that monetary union must be followed by the next steps towards integration. We have been heavily committed to this for years. Political groups like yours have stirred up feelings against the European Union, have said very little about the importance of the currency and the opportunity, the political will ...
(The President cut off the speaker)
(RO) Mr President, I am going to vote tomorrow on the legislative package on European economic governance. I would also like to thank in particular the rapporteurs, the Hungarian Presidency and the Commission for their really exceptional efforts, culminating in the clarification of this legislative package.
This European economic governance package must be viewed in connection with the other legislative package on the financial sector, including Europe's financial supervision structure, which has already been adopted. I firmly believe that effective implementation of this legislation will ensure that no other Member State will ever again be exposed when faced with a future crisis. We will be able to prevent and adjust fiscal and economic imbalances, which is one of the best guarantees of economic growth and jobs.
However, I must express my concern that European institutions are unwilling to acknowledge the economic reality with which we are currently faced. By this I mean that a Member State that has a debt which it can no longer pay cannot receive assistance, thereby adding a new debt to the existing one, with higher costs as well. We have learnt from experience and common sense that the solution lies in the debtor country putting its house in order, with the creditors realising that the debt to be paid needs to be arranged to match the relevant country's real ability to pay. If we are not going to proceed in this manner, far from saving time, we will waste time and the problem will get worse.
(PL) Mr President, after listening attentively to today's debate, I should like to make a few comments, if I may. Firstly, reference has been made very frequently in this Chamber to stimulation of the economy by means of additional budgetary expenditure. I think that the Members concerned are forgetting that there are countries in the European Union - and not just one or two, and not only Greece - which have domestic debt of over 100%, the sole cause of which is stimulation of the economy. As a result, we have achieved a certain level of economic growth, albeit somewhat artificial growth, but we have been left with the bills to pay, and we have to pay them now.
There was talk of restrictive solutions in respect of limiting the deficit. Yet the proposed solutions state that each country is to reduce debt to 60% within 20 years. If 20 years to halve debt is the long-term perspective, what is the short-term perspective? I cannot imagine a longer-term perspective in this situation.
Is it possible to abandon penalties, or is the penalty system a restrictive system? Fifteen years ago, when I was still a student, I learnt about the convergence criteria, and their mandatory nature. Yet they were only mandatory criteria on paper. If they were mandatory for anyone, it was only for those who aspired to join the euro area, and they were not mandatory for anyone in the euro area. In view of the above, such a system cannot be successfully introduced without penalties, and without restrictive penalties, as some have said. These sanctions existed on paper, but, as we remember and as we know, there have been no real sanctions to date.
My last comment relates to the fact that members of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have said that we should implement the 2020 strategy, and not merely cut spending. Yet these very documents talk about a European semester, among other things. They also introduce a new procedure for excessive imbalances. One of the features of this instrument is that it gives the European Commission influence over whether the Member States are implementing the 2020 strategy or not, and so it is worth telling the truth. I would urge you to adopt this package, for a lack of agreement between the Council, the Commission and Parliament on this issue will...
(The President cut off the speaker)
Mr President, compromise is wise. Certainly the Parliament in its negotiations has gone more than halfway towards a compromise, but I think we have reached the limit. Postponing decision-making on the package does not solve the problem. The problem will not go away. The same problems will face us again and will threaten the whole future of the euro and the EU if we do not have better coordination and more Community method.
In the long run the EU is an economic union. We need to get to the core reasons for the problems. We are closer with this package, but we are still not close enough. I think that the reverse qualified majority is one of the issues at the core of the problem.
This is not a time for populism and short-sighted policy-making, which, in my view, the Council has been doing to some extent sometimes. The Council, like Parliament, is responsible for Europeans. I hope that the Council, with the Commission and Parliament, will share their responsibility and take the necessary steps on this economic governance package and future actions. If the pieces are not right and not in order, plans for the future and the EU2020 are only futile and nice words, on which basis we really cannot build the future.
(DE) Mr President, the European economic governance package sends out a clear signal that we must avoid debt crises wherever possible in future. We must take effective measures to prevent the euro from being destabilised. That is the basic message of this excellent report produced by Mrs Wortmann-Kool. In order to achieve this, we need greater political coordination between the Member States and strong supervision at an EU level. This supervision is an essential element of the Europe 2020 strategy.
We must finally make consistent use of the Stability and Growth Pact, which forms the basis for the strong euro, in order to show the Member States with high budget deficits where the limits are. This is what the citizens of Europe are justifiably calling for and not only in the countries which are supposed to be showing solidarity in the form of constantly growing rescue packages. We must not allow any more excuses or uneasy compromises to be made when the Member States disclose their convergence programmes and budget policies to one another. The citizens will only be prepared to accept painful reforms if they are shown a clear picture of the situation, so that they can give their support to the necessary measures.
In contrast to the widely held belief in nationalism, we do not need less Europe, but more. For example, we should strengthen our Community method which is based on the Treaty of Lisbon. The Commission must and will accept its responsibilities, identify trends in financial and economic policy at an early stage and ensure that the dialogue between the financial institutions and the policymakers is much more effective than it has been.
Mr President, the measures we are discussing here this evening are to be welcomed. I think they show that the European Union has the capacity, the will and the intelligence to take measures arising out of the lessons we have learned from the economic crisis.
And, particularly, I think that some have said that this is a transfer of powers from Member States to the European Union. This is the old hoary chestnut that is brought forward to object to every proposal. If you are part of the European Union it has to have some powers, and certainly we are sending out a message to the markets and the citizens that we can deal with crucial issues when they occur.
Certainly, I agree completely with what we are doing and I also would love to see us adopting automatic, binding sanctions and also the reverse qualified majority voting system. That would ensure that we would stay out of crisis in the future. Prevention is better than cure and this is all about prevention. Learning from what we have learned already.
(FR) Mr President, we need to establish economic governance in order to get the European Union out of this continuing crisis. We need to coordinate our policies; we need to be transparent in how we manage our national budgets and, above all, we need to bring down our deficits.
However, do you really think you are on the right track? The European right-wing is getting ready simply to abolish the goals of the Europe 2020 strategy. It refuses to implement the financial transaction tax and Eurobonds and its eyes are glued on the rating agencies, which did not see the subprime crisis coming, which shows just how reliable they are.
Let us be clear about this: we are in a crisis that was brought about by neoliberalism and by the blind trust that governments and the EU placed in deregulated markets. And how do we intend to get out of it? Through more neoliberalism and austerity. We need growth; we need to boost demand, and it is not by bringing our fellow citizens to their knees that we will achieve this. You are on the wrong track.
(EL) Mr President, as a Greek, I wish to thank all my fellow members who spoke positively about Greece and to stress that I think that the survival of a State transcends party political divisions and positions. We are talking about a Europe of the future. We have still not understood and we are still trying to understand the Europe of the past, to understand how we got where we are today. I am sorry to say that some people have demonstrated senseless greed, especially in Greece; however, many others have demonstrated culpable greed.
We say that private investment is the solution to the problem. The private investors have gone elsewhere. We tend to forget that. They have gone to other areas of the planet. There is no competitiveness in Europe; Europe is getting old; it is no longer competitive and has nothing to offer. What we .....
(The President cut off the speaker)
(HU) Mr President, I am grateful for the hard work of the rapporteurs, advisors, the Hungarian Presidency and everyone who made it possible for us to have the 'six-pack' of economic governance here in this form today. It would be good to think that this package is no longer necessary and Europe's economic problems will be solved overnight. Unfortunately, this is not the case. Europe is not over the crisis yet, and if we do not act responsibly, we will have to face further crises in the future. I agree with those responsible thinkers who say that we have to adopt a more stringent budget and have to strengthen the Stability and Growth Pact. We have to say it out loud that the European Union has been taking an overly relaxed approach so far, it did not have mechanisms to react to crisis situations, and was therefore unable to respond adequately to the serious consequences of the crisis which caused economic, financial and social disturbances. We cannot let this happen again, and at the same time we have to learn from the failures of the past.
(FR) Mr President, ladies and gentlemen, rapporteur, good economic governance in Europe is necessary; of course it is. However, if we vote for these six texts, we will be leaving Member States no freedom to follow investment policies for stimulating growth.
At a time when citizens are increasingly losing faith in the EU, when Greece is on its knees and the rating agencies are dictating to States, Parliament should stop this dogmatic insistence on austerity at all costs.
The Union now wants to respond to a crisis of the neoliberal model with neoliberal formulas and systematic expenditure cuts, especially in social security, even though this expenditure is known to be a defence against economic crises.
Without adding the elements advocated by the progressive groups in this Parliament, I do not see how we can agree to vote in favour of these texts. We would actually be creating a split personality for ourselves, considering that we have adopted resolutions on the implementation of the Europe 2020 strategy and that we are drafting reports, as I am doing myself, on implementing the platform to combat poverty. The economic governance that is being proposed...
(The President cut off the speaker)
(NL) Mr President, the tightening of the Stability and Growth Pact is urgently needed. The experiences of recent years make that clear. I am also pleased that the outcome of the negotiations is a step in the right direction. Ministers will never again be permitted to cover each other's backs when a Member State allows its public finances to derail. It would therefore be a good thing if we were to improve the prevention of major deficits by moving decision-making further away from politics. Rapporteur Wortmann-Kool is therefore right to insist on the idea that ministers should be able to block decisions by qualified majority only.
However, a sticking point for me is Commissioner Rehn's statement, which is related to this legislative package. This is a step towards the introduction of Eurobonds. The President of the ECB has indicated that it would be undesirable to have Eurobonds introduced in a situation where budgetary discipline is lacking. Introducing new debts will exacerbate the European debt problem. Moreover, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Greens/European Free Alliance want to exempt public investment from the standard of a maximum ...
(The President cut off the speaker)
- (SK) Mr President, the package of measures on economic governance is a businesslike response to the obvious problems of an economic and financial nature that have long plagued the European Union.
The economic crisis has led many eurozone countries into serious debt problems, and it is clear that the rules of the stability pact did not protect the currency union from the results of amateurish and irresponsible management by the governments of some countries. Even though I do not think the European Commission should have more powers than it had previously, I agree that the European currency union must establish a more precise mutual control mechanism for budgetary policy. Some members of the currency union are paying for the irresponsibility or adventurism of others, and a move towards greater transparency and clearer budgetary rules leading to the avoidance of long-term problems in our countries has therefore become essential. It will be important, however, for us also to apply the rules we adopt consistently, and not to produce all kinds of exemptions from them (The President cut off the Speaker)
(RO) Mr President, a unified, EU-level strategy is required to ensure a high level of competitiveness, sustainable economic growth and job creation. A strong, effective Stability and Growth Pact is the key instrument in this. Indeed, additional efforts should be made to prevent unsustainable budgetary policies from being adopted.
The enhanced economic governance framework will be underpinned by different interconnected policies. This package of proposals will help encourage Member States to apply a prudent budgetary policy and, if appropriate, to adopt corrective measures in good time to restrict penalties from being imposed. Prevention is easier than cure.
(DE) Mr President, the line being taken by the governments of the core Member States of the EU, the European Commission and the European Central Bank can be clearly identified. New rescue packages are being put together for Greece, billions of euros of taxpayers' money is being put at risk and plans are being drawn up for economic governance for the whole of Europe, as we have just heard. The main aim of the Commission's proposals is to tighten up the regulations of the Stability and Growth Pact. In future, compliance with the Maastricht criteria will be enforced by imposing much tougher penalties. However, this pact has not worked in the past and I am assuming that it will not work in the future either. At the same time, one mechanism after another is being put in place to support the countries with budget deficits, once again involving taxpayers' money. We are treating the symptoms rather than eliminating the causes. This highly risky strategy will come back to haunt Europe in the short or the long term. It is unreasonable to expect the same hard-working countries always to pay for the mistakes of others.
Vice-President of the Commission. - Mr President, I am not sure if I can respond to all of the Members. We would not have time for that, but I will try to provide some insights as regards the points made this evening.
I want to, first of all, thank you all for a very substantial and substantive debate which reflects an overall sense of responsibility for Europe's economic future, for growth and stability, and for our citizens' welfare.
I believe we all broadly share the view that balanced and healthy public finances are a necessary condition for sustainable growth and improving employment, which is the goal of the current legislative package. That is why it deserves your support. As many of you have underlined, it is an essential building block in our comprehensive policy response to the current and still ongoing financial and sovereign crisis.
Why is it so important to adopt this package at the current juncture? Because we must be able to show our citizens, economic actors and the international partners that the European Union really can in future prevent a fiscal crisis such as the one we have recently experienced, in the case of Greece for instance.
Never again. That is the first building block of this legislative package. That is why we need preventive budgetary surveillance and effective enforcement as proposed in the package and indeed by your rapporteurs and your committee. That is also why we need a genuinely and effectively functioning mechanism to identify and correct macroeconomic imbalances, in order to prevent the kind of crises we have seen, for instance in Ireland or the credit boom we have seen in Spain.
That is why we need the second building block in this package: an effective mechanism to identify and address macroeconomic imbalances.
Some of you, like Udo Bullmann, Sven Giegold and Philippe Lamberts, have asked whether we consider that the issue of symmetry/asymmetry has been settled. I can provide you with my interpretation and the Commission's interpretation of this issue which in fact, if you look at the texts, is extremely complicated. I hope that nobody would block this package for the sake of that because it would be impossible simply to explain it to our citizens.
The drafts of both the Council and Parliament cover both the deficit and surplus countries. That is very clear. The differences in drafting would have no substantive impact on the scope or emphasis concerning the economic surveillance to be carried out. I hope that Parliament and the Council can work together and find an agreement that is based on the substance and not the semantics.
There is practically no difference, so let us tick the box and conclude this important issue of symmetry/asymmetry so that we can start working in order to identify and also correct the macroeconomic imbalances and competitiveness divergences.
So, all in all, your vote tomorrow will be a very important one, a very crucial one for the European Union and its capacity to convince our general public, economic actors and international partners of our capacity to overcome the crisis and facilitate sustainable growth.
Therefore your vote tomorrow will be a great opportunity to achieve a historic milestone of complementing the monetary union finally with a true and genuinely functioning economic union - which we definitely need - and thus enabling the European Union to come out of the current serious crisis with lessons learnt, hopefully also stronger for the future and, in any case, with new appropriate policy tools for sustainable growth, employment and for our citizens' benefit.
President-in-Office of the Council. - Mr President, I am glad most of the contributions indicate that the job which was assigned to us - and by 'us' I mean Parliament and the Council - to agree on a very ambitious and new economic governance package, is 99% completed.
I am also in agreement with many of the honourable Members that, after the hard work of negotiations, we have to get the deal done. I am optimistic because, here in this House, I feel a commitment and a real sense of ownership towards the future of Europe.
Let me make a few comments on the particular issue - which is still open -of the extension of reverse qualified majority voting. During the last six or seven weeks, the Council has discussed Parliament's proposals at least on a weekly basis. In the last four weeks the Finance Ministers of the 27 Member States discussed the package three times, and each time they made major concessions to Parliament on various points of the text in order to pave the way for a timely agreement.
We discussed all aspects of all the proposals at various levels. Originally, you proposed that the reverse qualified majority voting rule be applied in more than 15 instances. In some cases it was not legally feasible to do so, and we identified where that was the case very quickly. Some of the other points in question were already included in the Council's general approach to the decision on imposing financial sanctions.
In May, the Council agreed to reverse qualified majority voting in two places in addition to the general approach. On Monday the Council made large concessions, in the last case on the preventive arm of the Pact, including a review clause in three years' time and the 'comply or explain' procedure, which was strengthened in comparison with the previous agreement in the March Ecofin Council.
These safeguards can give Parliament the necessary reassurance that deviation from the Commission's proposals and recommendations will be kept to a minimum and that cases of non-compliance with the rules, and thus the need for explanations, will be very rare exceptions.
It is definitely time for Parliament to reconsider its initial position and to make a move towards the Council. The markets and investors are vigilant, and they would like to see whether we can deliver the agreement in the coming days or not. I believe it is essential for us to do so. In addition, this package could demonstrate how European institutions can cooperate in a responsible, efficient and constructive manner in such an important field. Several times during the trilogues, I heard serious criticisms from Members of Parliament about intergovernmental procedures. The swift and timely adoption of the package could prove that the Community method is the right approach to use in going forward.
Mr President, I am grateful for everyone's contributions to this debate, and particularly the summaries given by Commissioner Rehn and the President-in-Office of the Council, András Kármán. I would just like to stress one point: concessions have in fact been made on both sides, and I think we are very close to agreement, but I would not like them to fail to note the question of symmetry and asymmetry as an important issue that needs addressing. That and reverse qualified majority voting are points on which adjustments are still being made, and there is no conclusion on them yet. I am particularly grateful for Commissioner Rehn's positive contribution but, if there is to be an agreement, it will have to be based on the legal text - on the articles section - including of course Article 32, Article 42 and recital 11-A, as has been widely debated. I would therefore be grateful if you would bear this issue in mind, because it is one that cuts across the interests of several Members of this House and several political groups, as you have seen.
Having said that, I think the new factor of the analysis of macroeconomic imbalances can be useful. I apologise, Commissioner, not only for detecting problems of bubbles in the property or financial markets, but also for pointing out the importance of Europe's major problem: the tensions generated by the completely divergent ways in which the economies that make up the euro area evolve. Right now these tensions are seriously threatening the existence of a common currency with a non-optimal monetary area, as was very well highlighted today by Mr García-Margallo y Marfil.
The fact is that the European Union is imperfect and incomplete. What we are doing is not enough to make up for the faults that the European economy has at the moment, and I think that the caricature of blaming everything on the mistakes of the lazy, the lying and the wrong - compared with the virtuous who have no problems - is an extremely dangerous caricature that we must all avoid. After all, the history of Europe proves that simple explanations for complex problems never give good results. That, then, is the appeal that I am making here.
Mr President, I am grateful for all the contributions that have been made to this debate, and I would like to express my very special thanks - because I did not do so just now - for the crucial role played in all this by Mrs Bowles, the Chair of the Committee on Economic and Monetary Affairs.
I want to point out that this economic governance package brings greater transparency for the institutions and a better and larger role for Parliament. The package also forms part of the euro's defences. Anyone who believes that the very best solutions for growth are not here must also admit that they do not know of any country that fails to grow if its public accounts are in order. Countries that show budgetary discipline are countries with economies that grow, and we must not forget that. That is the example that we must set here. That is the example that is being followed right now, for instance, in my country.
I also want to put a question to all the Members of this Parliament: can you say that this economic governance package is worse today than when it arrived here? Can you say that no improvements have been made to it by this House? You cannot say that, because it is not true. This economic governance package today is better than the Commission's initial proposal, and it is better because of the many contributions made by the Members of this House. That is why we have to give our citizens a very clear answer. We want a growing European economy. We want stability. We certainly want transparency. To achieve all that, however, we must show a sense of responsibility at voting time tomorrow; we must necessarily vote responsibly and choose our partners very well.
For my part, my choice is very clear: I will be voting for a better Europe and a better European economy.
Madam President, my thanks to everyone for this debate, to the Commissioner and to the Minister, Mr Kármán.
First of all, I wanted to say to the Minister that I think we have already proved that the Community method works well. As Diogo Feio just said, I think the text has actually been improved, and I think that when there is public debate we are doing our job and citizens can be informed about what is going on in Brussels, as they say.
Why is it, therefore, that we are still talking about the reversed qualified majority? I want to make a simple point. In this Parliament, there are countries for example with a larger population, who have more Members. When it comes to the votes, each country has a vote that matches its size. However, what democracy has a system whereby when it comes to applying the rule, we treat the people covered by the rule differently?
When it comes to putting into practice rules that we have agreed on together, we cannot start making exceptions. Citizens expect the law to be applied equally to everyone. At the European level also, all Member States, whether big or small, should be in the same boat.
This is why we are fighting: it is not an ideological battle, it is a matter of the general interest.
My second point is about symmetry, and I am addressing Mrs Ferreira in particular. This is an important issue: it is part of the agreement. We must be aware that it has been very expensive for some of us, and to ensure we see it through until the end, we need as wide a unity as possible in this Parliament on all the aspects of the deal. We need to be united. As the Commissioner said, I think there are no differences between us so great that we cannot overcome them. I am appealing for unity, therefore. We cannot ask for support and at the same time leave others in hardship.
As for my last point, I wanted to thank Mr Kármán very specifically on the small point of 'comply or explain'. I have asked you so many times during our discussions: what does that mean, 'comply or explain', and explain to whom? You have been a good lawyer; you have moved the Council along. They are ready to do it in public. They are planning ahead for economic dialogue. Thank you. Ask them to go a bit further still: this is all we ask. You have done so very successfully, so I am sure we will get there.
rapporteur. - (NL) Madam President, I, too, would also like to thank everybody who has participated in the debate and everybody who has supported us with such clear arguments.
I would also like to thank Sharon Bowles, Chair of the Committee on Economic and Monetary Affairs, because the situation was very complicated and it will certainly be thanks to her if we get a positive outcome to the vote tomorrow.
We have had quite an ideological debate today and it is clear that everyone in this House would like to have sustainable public finances and budgetary discipline, but history shows that you cannot achieve that by just spending more money.
We now have a package before us. We have achieved a great deal. Commissioner Rehn has 15 points on his list and it could be that there are some Members who have problems with the detail in this package, but if you look at the alternative offered by the Left, it leaves us even worse off. I therefore hope that, tomorrow, Members will be prepared to rise to the challenge of this very important legislative package for this Parliament, which for the first time in its history is exercising co-legislative powers, just as the Council does.
We will have to clear a few more hurdles next week, but hopefully we will have a positive outcome to the vote tomorrow. We therefore have one more week to go and I hope that we will ultimately be able to take a decision on first reading in July, because we are 98% there.
On behalf of the European People's Party (Christian Democrats), I would also like to emphasise what Mrs Goulard said about symmetry and asymmetry. There is indeed a give and take in this House and everyone has their priorities. However, that principle of give and take should also be applied, in terms of symmetry, to this Parliament eventually adopting a position on this package.
- The debate is closed.
The vote will take place on Thursday 23 June 2011.
Written statements (Rule 149)
At a time when the impact of the recession and public debt crisis is being strongly felt, we need robust economic governance at EU level. However, the economic governance legislative package would not, in its present form, help the European Union's economy to recover, but would bring about a situation where high unemployment and poverty would be permanent fixtures.
I think that the proposals in this package are not ambitious enough, as they are only geared towards austerity and curtailing citizens' social rights. There is no mention of elements which could underpin a European economic recovery, such as making investments in the key areas of infrastructure, education, research and innovation.
We are able to propose an alternative to this austerity model which, as we can see from Greece, is proving to be extremely limited. The creation of bonds to be issued jointly for part of Europe's public debt would automatically reduce the cost of financing in the European Union and would allow the resumption of investment. Following the New Deal policy model from the United States, the solution to the current economic and financial crisis will involve restoring economic growth based on investments and creating new jobs.
It is important that the EU does not just respond to the crisis by eliminating the most acute problems, but that it also prepares more fundamental reform of economic governance. Many points in the submitted reports go in the right direction, but at the same time they have a number of deficiencies. The proposals talk about tougher sanctions, about fines for the non-fulfilment of recommendations and about these being applied automatically, in order to avoid succumbing to political horse-trading. This is all very well. I cannot rid myself of the feeling that the sanctions are tailored to those states that are currently in a difficult situation. They seem to be based on the idea that these states can deal with the difficult situation themselves, and that they are capable of improving their situation by themselves through a 'disciplined' approach. That is a mistake, however. Even before the crisis, a dynamic developed in Europe whereby the strong states of the eurozone cemented their competitive advantage. Thanks, among other things, to wage dumping in Germany, for example, the core countries strengthened their export position, and the peripheral countries became uncompetitive outlets for their products and capital. For these countries, the crisis was the last nail in the coffin. It is not possible to escape from this situation by willpower alone, or through one's own decisions. The situation regarding macroeconomic imbalances, particularly in countries with the single currency, can be resolved only through a consensual reassessment of the current model of economic development. It is not just cuts and budgetary discipline that will bring a solution, but a policy of targeted development and support for the competitiveness of Europe's periphery.
As usual, on the pretext of sorting out problems that you have caused yourselves, you are imposing on us more Europe and more Commission power: this Commission that is little more than a handful of civil servants appointed with no democratic oversight, but that has been set up as a censor and slave-driver that will have the right to impose sanctions on Member States. Your pseudo economic governance goes far beyond budgetary oversight. It is nothing short of imposing oversight on our peoples and nations. This is an application of the doctrine of limited sovereignty that was so close to the heart of that great democrat Brezhnev, except instead of tanks we have financial penalties. I am not exaggerating: one of these reports feels it necessary to state that in the event of a change in majority after an election, the new government must obtain authorisation before altering its predecessor's budget priorities, and even then can only do so around the edges. As for the priorities themselves, they are those imposed by the European Union: repaying private creditors, reassuring the markets, dismantling social security and accelerating liberalisation at every turn, in keeping with the EU 2020 strategy. This is not correcting mistakes, improving public management or preventing another Greek situation: this is democracy held at gunpoint.
The crisis may provide us with an opportunity to change our rules and institutions, or to create new ones. The economist Joseph Schumpeter talked about 'creative destruction'. At present, the EU therefore has a unique opportunity to establish a new mechanism that should lead to greater macroeconomic, fiscal and currency stability for the Member States in the long term, and help increase their competitiveness. The experience we have gained from the past operation of the Economic and Monetary Union has shown that such rules need to be enshrined in legislation, and that we cannot rely on the good will of individual Member States. For this reason, the submitted legislative package containing six proposals for establishing an improved framework for economic management is a step in the right direction. Four proposals relate to fiscal matters, including a reform of the Stability and Growth Pact, while the two new regulations try to identify and resolve macroeconomic imbalances emerging within the EU and the euro area. In order to enforce these new rules effectively, however, it is and it will continue to be advisable for both the national parliaments and the European Parliament to be involved in the whole process more closely and at an earlier point in time.
Overall, I believe that the legislative package which has been presented is an appropriate response to the global crisis and the EU's current economic situation, building on the relevant legislation and complying with the Europe 2020 strategy and other strategic EU documents, and therefore I recommend adopting it in the amended version.
in writing. - (BG) The lack of suitable instruments for diagnosing public finance problems early, along with the poorly operating mechanisms of the Stability and Growth Pact, are among the basic causes of the long-running crisis which the euro area and EU are going through. This legislative package allows us to take appropriate measures to rectify the imbalances before they have an adverse impact on public finances. They will allow the European Commission to monitor, on an ongoing basis, the macroeconomic development of Member States and, if necessary, an in-depth analysis of national economies will be carried out. This is why the indicators for monitoring macroeconomic development and their thresholds must not be adopted automatically by the Commission, but must be analysed from an economic perspective. When the scoreboard is being produced, it is important that the different initial positions of the Member States are taken into consideration, along with their macroeconomic features, which differ for the countries in the euro area and the remaining countries in the EU. When analysing the indicators' thresholds, consideration must be given to the catching-up process which new Member States are involved in. This is the only possible way of ensuring that an appropriate analysis of their macroeconomic development is carried out.
in writing. - The economic integration of the European Union and in particular the euro has reached a juncture at which one can no longer turn a blind eye to unequivocal deviations from the criteria that have been set in order to safeguard economic stability in the Union. Therefore, I would call for enhancing the role of the Commission with regard to the economic governance of the EU. Ultimately, automatic mechanisms ought to be established and executed when certain Member States consistently breach the Stability and Growth Pact. The economic crisis has exposed the irresponsible financial and economic decisions of several governments, but it is the conscientious Member States that are paying the price. The crisis has taught us a painful, but all the more valuable lesson for the future. The Commission ought to be mandated to intervene without prejudice whenever it receives alarming signals from any Member State and the Council should not back the culprits. Much talked about solidarity will not be infinite and, unless we call the malefactors to order, the citizens of countries such as Estonia might lose their patience.
Adoption of the economic governance package proves yet again that the European project is still alive and that it is on the basis of conciliation among the 27 that the Member States will overcome their difficulties and, at the same time, confront the challenges of the future. The sovereign public debt crisis shows that the current supervisory and remedial mechanisms are inadequate. The measures put to the vote today seek to strengthen the instruments that are not working, and therefore it is essential that they are put into practice. The debt criterion, as approved in the Treaty of Maastricht, is at last made operational in this new package and will now actually be applied. The institutionalisation of the European semester, the enhancement of the dialogue between the European institutions and national bodies, the role of Parliament and the Commission throughout the monitoring process, as well as greater and more effective supervision are all ways of achieving intelligent, sustainable and inclusive growth in Europe. However, I must stress that the success of Europe's economic policy must also depend on other, complementary measures to support investment and growth in the Member States. Europe must focus on a common strategy, but it must not forget the specific features of each country.
As the past year has shown, the so-called Stability and Growth Pact, which was intended to provide an effective deterrent against violations of the macroeconomic principles of the euro area by the Member States, has not been terribly effective, to put it mildly. This is due to a large extent to the fact that the Member States believed they could act with impunity, since the sanctions provided for by the system were not automatic. We are in agreement as to the form of sanctions which would be imposed on countries in the euro area which exceeded the permitted level of deficit and public debt. However, it is equally important to take preventive measures, and therefore we in the European Parliament are in favour of introducing an automatic mechanism in the preventive arm of the Pact as well. The entire process also requires greater transparency, and this can only be ensured by greater involvement of the European Parliament and the national parliaments.
In March and June 2010, the European Council adopted the Europe 2020 strategy, the main priority of which is enhanced coordination of economic policy strategies in the Member States and, as a long-term goal, sustainable and inclusive growth and sustainable employment. Since economic governance regards public debt as equivalent to a deficit, we should make every effort to ensure that the medium-term budgetary framework which is put in place helps to reduce the burden on future generations. In doing so, we must use the experience gained during the first decade of functioning of the Economic and Monetary Union. Requirements pertaining to the rules and procedures that form the budgetary framework urgently need to be standardised, in order to ensure similar social protection benefits and to fight social exclusion.
In view of the high level of interdependence between the budgets of the Member States and the EU budget, budgetary forecasts at both levels should be characterised by the same degree of transparency. This is why it is so important for an agreement to be in place between the Commission and each Member State as regards the scope of forecasts and forecasting methods. Cooperation of this kind would make it possible to avoid contradictory macrobudgetary scenarios and to increase the credibility of forecasts using for planning.
The economic crisis and its repercussions have shown us that the EU's future needs to be built on European rather than domestic solutions. Coming up with a viable solution to the sovereign debt crisis and the need to strengthen the euro, return to a path of sustainable growth and create new jobs depend on efficient coordination between Member States and strengthening the Stability and Growth Pact. In a nutshell, this depends on a strong Europe, a goal also expressed in the motto of the European Council's Hungarian Presidency.
The European economic governance package on the European Parliament's agenda can create the mechanisms the EU needs for its future, in the way that its architects imagined it. Adopting the economic governance package will entail close coordination, fiscal discipline, economic supervision, effective decision-making rules, powerful European institutions, thereby underpinning the EU's resurgence.
The economic crisis has changed the world irreversibly and there is clearly an increasingly urgent need for a new financial structure in the EU. We are at a turning point. Any weakening of Member States' ambition to complete the reforms which have been initiated under the strain of the crisis, excessive indulgence, too many exceptions to the commonly accepted rules and a return to a new round of internal protectionism will deal fatal blows.
in writing. - (SK) I do not believe that governments or officials can manage the economy. At the same time, I understand that we must seek the causes of the financial problems of Greece and other EU states, and find a way to avert these in the future. Democracy meanwhile hangs in the balance, as we restrict the right of citizens to decide on the budget of their own state, and thus the priorities of state policy. Solidarity is possible, however, only if responsible governance is the rule for all. We are thus approaching a crossroads. One road leads to a slowdown in European integration, and possibly a break-up. The other road leads to tax harmonisation, the end of national budgets and a federal superstate. In a case such as that, however, we are also talking about a unified system of health insurance contributions, social insurance and pensions throughout the EU. It is these arguments, and not the empty phrases about unity, that make up the debate on a federal Europe.